Citation Nr: 1547402	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  03-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether vacatur of the August 21, 2015, decision of the Board of Veterans' Appeals is warranted.  

2.  Entitlement to an initial rating in excess of 60 percent for pulmonary emboli residuals of histiocytic lymphoma. 
 
3.  Entitlement to an initial rating in excess of 40 percent for chronic venous insufficiency of the right lower extremity as a residual of histiocytic lymphoma. 
 
4.  Entitlement to an initial rating in excess of 40 percent for chronic venous insufficiency of the left lower extremity as a residual of histiocytic lymphoma. 
 
5.  Entitlement to an initial rating in excess of 20 percent for gastrointestinal residuals of histiocytic lymphoma.
 
6.  Entitlement to an initial compensable rating for residual scars of histiocytic lymphoma.
 
7.  Entitlement to an effective date earlier than August 31, 2000, for the award of service connection for pulmonary embolism, status post inferior vena cava filter placement.

8.  Entitlement to an effective date earlier than August 31, 2000, for the award of service connection for venous insufficiency of the right lower extremity.
 
9.  Entitlement to an effective date earlier than August 31, 2000, for the award of service connection for venous insufficiency of the left lower extremity.
 
10.  Entitlement to an effective date earlier than August 31, 2000, for a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph  R. Moore, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1964 to December 1966, with service in the Republic of Vietnam.

This case had most recently come before the Board of Veterans' Appeals  (Board) by order of the United States Court of Appeals for Veterans Claims in June 2014, which granted a Joint Motion for Remand and vacated an April 2013 Board decision as to the increased rating issues on appeal and remanded the case for additional development.  Those issues were remanded for additional development in November 2014.

The gastrointestinal residuals of histiocytic lymphoma issue initially arose from a November 2001 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  A January 2003 rating decision granted an increased 20 percent rating.  The Court, in June 2011, granted a joint motion for remand vacating a December 2010 Board decision as to entitlement to a rating in excess of 20 percent for gastrointestinal residuals of the histiocytic lymphoma. 

An October 2012 rating decision granted service connection for pulmonary embolism, rated 60 percent, effective August 31, 2000; for venous insufficiency of the right and left lower extremity, each rated 40 percent, effective August 31, 2000; for residual surgical scar status post Billroth I antrectomy with vagotomy (subtotal gastric resection) and gastrointestinal impairment, rated 0 percent, effective September 30, 1995; and for residual surgical scar status post IVC placement right upper anterior chest, rated 0 percent, effective August 31, 2000.  The April 2013 Board decision and subsequent June 2014 Court order and November 2014 Board remand, addressed the increased rating appeal to residuals scars as one issue. Additionally, the October 2012 rating decision found clear and unmistakable error in the November 2001 and January 2003 rating decisions as to the award of service connection for gastrointestinal residuals of histiocytic lymphoma, and granted an earlier effective date of September 30, 1995. 

A statement of the case addressing the issues of entitlement to earlier effective dates was issued in February 2015.  The Veteran perfected an appeal as to those issues in May 2015 and requested that the issues be transferred to the Board for appellate review.

In an August 21, 2015 decision, the Board denied each of the claims on appeal.  However, that decision must be vacated for the reasons explained below and the claim will be considered de novo by the Board.

The issues of entitlement to an increased rating for gastrointestinal residuals of histiocytic lymphoma and an effective date earlier than August 31, 2000, for TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On July 22, 2015, the Board received the Veteran's brief in which several issues on appeal were withdrawn, and additional argument was provided as to the remaining claims, but that evidence was not before the Board at the time of that adjudication and was not considered in the Board's August 21, 2015, decision.

2.  In July 2015 written correspondence from the representative, prior to a promulgation of a decision in the appeal, the Veteran withdrew the appeal of the claims for increased ratings for pulmonary embolism, venous insufficiency of the bilateral lower extremities, and residual scars.  

3.  The Veteran did not appeal a May 1982 rating decision denying entitlement to service connection for blood clots in the left lung, and the evidence does not demonstrate that any unadjudicated, pending claim was received by VA prior to August 31, 2000, as to the issue of entitlement to service connection for pulmonary embolism, status post inferior vena cava filter placement.
 
4.  The evidence does not demonstrate that any unadjudicated, pending claim was received by VA prior to August 31, 2000, as to the issue of entitlement to service connection for venous insufficiency of the right or left lower extremity.



CONCLUSIONS OF LAW

1.  Vacatur of the August 21, 2015, decision of the Board is warranted.  38 C.F.R. § 20.904(a) (2015).

2.  The criteria for withdrawal of a substantive appeal as to the appeals for increased ratings for pulmonary embolism, venous insufficiency of the lower extremities, and residual scars have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for an effective date earlier than August 31, 2000, for service connection for pulmonary embolism, status post inferior vena cava filter placemen, have not been met. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).
 
4.  The criteria for an effective date earlier than August 31, 2000, for service connection for venous insufficiency of the right lower extremity, have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).
 
5.  The criteria for an effective date earlier than August 31, 2000, for service connection for venous insufficiency of the left lower extremity, have not been met. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

Board decisions are to be based on the entire record in the proceeding and upon consideration of evidence and material of record and applicable provisions of law and regulation.  Each Board decision shall contain a written statement of the Board's findings and conclusions and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  38 U.S.C.A. § 7104 (West 2014) .

On July 22, 2015, prior to the issuance of a Board decision, the Veteran's attorney submitted a brief withdrawing several of the issues on appeal and setting forth further argument as to the remaining claims.  That evidence was not yet associated with the electronic claims file at the time that the Board issued the August 21, 2015, decision.  Thus, the Board's consideration of the Veteran's claims in August 2015 were based on an incomplete record.  
 
In September 2015, the Veteran's attorney submitted a motion to Vacate the Board's August 21, 2015, decision. 

The Board may vacate an appellate decision at any time upon request of the appellant or representative, or on the Board's own motion, when an appellant has been denied due process of law, or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904  (2015).

In order to ensure that the Veteran is afforded due process, the Board's August 21, 2015, decision is vacated.  The merits of the issues on appeal are addressed de novo in the decision which follows.

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204(c)  (2015). 

In July 2015, the representative submitted a written letter stating that the Veteran wanted to withdraw pending claims of entitlement to increased ratings for pulmonary embolism, venous insufficiency of the lower extremities, and residual scars.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014). 

As the appellant, through his attorney, has withdrawn the appeal as to the issues of entitlement to increased ratings for pulmonary embolism, venous insufficiency of the lower extremities, and residual scars, there remains no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the appeal of the withdrawn issues of entitlement to increased ratings for pulmonary embolism, for venous insufficiency of the bilateral lower extremities, and they are dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claims including by correspondence dated in December 2004.  The Board notes that the issues on appeal arose from rating decisions establishing service connection and that the Veteran has not asserted that the notice provided was inadequate.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, Social Security Administration (SSA) records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all laws and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Effective Dates

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose.  Otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(2015). 

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2015). Final Board decisions are not subject to review except as provided by statute, such as appeal to the United States Court of Appeals for Veterans Claims, or review based upon a CUE motion.  38 C.F.R. §§ 20.1100(b), 20.1400 (2015).

The terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).  Once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2015).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2015).  A treatment note may constitute an informal claim for increased rating.  38 C.F.R. § 3.157 (2015). 

Failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537 (1999); 38 U.S.C.A. § 7104(a) (West 2014); Servello v. Derwinski, 3 Vet. App. 196 (1992). However, the Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In determining whether or not an earlier effective date is warranted, the Board will review the entirety of the evidence of record.  Hazan v. Gober, 10 Vet. App. 511   (1997) (for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391 (1997) (the fact that appellant had previously submitted claim applications, which were denied, is not relevant to the assignment of an effective date based on a current application); Wright v. Gober, 10 Vet. App. 343 (1997) (application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

When service connection is established for a secondary disability, the secondary condition shall be considered a part of the original condition, the original condition and the secondary condition should receive identical effective dates, and the secondary disability cannot receive an effective date earlier than the date of service connection of the primary service-connected disability.  38 C.F.R. § 3.310(a) (2015); Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008). 

In this case, the Veteran contends that earlier effective dates are warranted for service connection for residuals of a pulmonary embolism and venous insufficiency of the lower extremities from September 30, 1995, since those disabilities were established as secondary to residuals of service-connected histiocytic lymphoma.  The Veteran did not appeal a May 1982 rating decision denying entitlement to service connection for blood clots in the left lung and that decision is final.  The record does not show that any new and material evidence was received within one year following that denial that could challenge the finality of that decision.  The Veteran has not asserted that the decision involved CUE and the Board finds no indication of CUE in that determination.  Pulmonary embolism and venous insufficiency of the lower extremities are not presumptive herbicide diseases for VA compensation under 38 C.F.R. § 3.309(e) and no VA decision issued between September 25, 1985, and May 3, 1989, requires consideration of the provisions of 38 C.F.R. § 3.816 in this case.

The Board further finds that the evidence does not demonstrate that any unadjudicated, pending claim was received by VA prior to August 31, 2000, and subsequent to the May 1982 final decision, as to the issues of service connection for pulmonary embolism, status post inferior vena cava filter placement, or venous insufficiency of the right or left lower extremities. 

Therefore, the claims for entitlement to earlier effective dates must be denied.  The preponderance of the evidence is against those claims.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The August 21, 2015, Board decision is vacated.

The appeal for entitlement to an initial rating in excess of 60 percent for pulmonary emboli residuals of histiocytic lymphoma is dismissed.

The appeal for entitlement to an initial rating in excess of 40 percent for chronic venous insufficiency of the right lower extremity is dismissed.  

The appeal for entitlement to an initial rating in excess of 40 percent for chronic venous insufficiency of the left lower extremity is dismissed.

The appeal for entitlement to an initial compensable rating for residual scars of histiocytic lymphoma is dismissed.

Entitlement to an effective date earlier than August 31, 2000, for service connection for pulmonary embolism, status post inferior vena cava filter placement, is denied.

Entitlement to an effective date earlier than August 31, 2000, for service connection for venous insufficiency of the right lower extremity, is denied.

Entitlement to an effective date earlier than August 31, 2000, for service connection for venous insufficiency of the left lower extremity, is denied.


REMAND

The Veteran was last provided a VA examination in May 2012 to address the service-connected gastrointestinal residuals of histiocytic lymphoma.  At that time, the examiner found that based on a review of the medical records and the Veteran's responses, there was no evidence of circulatory disturbances based on the lack of symptoms reported by the Veteran.  Those limited findings hamper the Board's ability to rate the Veteran's service-connected disability under all potentially applicable rating criteria, in addition to Diagnostic Code 7308 for postgastrectomy syndromes, under which he is currently assigned a 20 percent rating.  Therefore, to ensure that the record has evidence of all symptom manifestations of the Veteran's service-connected gastrointestinal residuals of histiocytic lymphoma, an additional examination is warranted.   

Prior to scheduling the requested examination, all outstanding VA medical records dated from October 2014 to the present should be obtained and associated with the record.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The claim for an earlier effective date for the award of a TDIU is inextricably intertwined with the remanded issue.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide sufficient information and authorization to enable VA to obtain any additional relevant evidence, to include VA and non-VA medical records, not already associated with the record.  

2.  Obtain all outstanding VA medical records dated from October 2014 to the present.  

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of service-connected gastrointestinal residuals of histiocytic lymphoma.  Provide the examiner with the potentially applicable VA rating criteria.  The examiner must review the claims file and must note that review in the report.  Any necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, and provide the complete rationale for the conclusions reached.  The examiner should provide the following:

(a) Describe all gastrointestinal and circulatory symptoms that are residuals of histiocytic lymphoma.  Make specific findings as to the extent and frequency of all gastrointestinal and circulatory symptoms.  Examination findings should be reported to allow for application of all potential VA rating criteria.
 
(b) Provide an opinion concerning the impact of the Veteran's service-connected gastrointestinal residuals of histiocytic lymphoma on his ability to work and daily living activities.  Additionally opine as to whether the Veteran's service-connected gastrointestinal residuals of histiocytic lymphoma caused marked interference with the Veteran's employability.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


